       Case 2:19-cv-00120-SWS Document 86 Filed 10/26/20 Page 1 of 2



                                                                                     FILED
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

CLOUD PEAK ENERGY, INC., et al.,   )
                                                                                10:15 am, 10/26/20
                                   )                                       U.S. Magistrate Judge
                      Petitioners, )
                                   )
     v.                            )                   Civil Case No. 19-cv-120-SWS
                                   )                            (Lead Case)
UNITED STATES DEPARTMENT OF )
THE INTERIOR, et al.,              )
                                   )
                      Respondents. )

      ORDER GRANTING JOINT MOTION TO ESTABLISH SCHEDULE

       THIS MATTER is before the Court on the joint motion of counsel proposing a

schedule to address the merits of these cases seeking review of agency action. The Court

reviewed this matter, and finds that the motion should be granted. Accordingly,

       IT IS HEREBY ORDERED that that the following schedule shall govern

further proceedings in these consolidated cases:

       1.    Opening briefs by Petitioners, and/or dispositive motions or motions

otherwise proposing a form of judgment(s), will be filed not later than December 4,

2020. Each Petitioner will file an opening brief of up to 30 pages or 13,000 words, or

Petitioners will file a joint brief(s) combining those page/word limits for each Petitioner

group, up to a possible total if all three Petitioners groups file jointly of 90 pages or

39,000 words. See Local Rule 83.6(c) and FED. R. APP. P. 32(a)(7).

       2.    A response brief by Federal Respondents, and the response(s) of any party

to any other motion(s), will be filed not later than January 15, 2021. In accordance with




                                                   1
       Case 2:19-cv-00120-SWS Document 86 Filed 10/26/20 Page 2 of 2




the above-cited rules, Federal Respondents will file a combined response brief with the

same total page/word limit as for Petitioners’ Opening Brief(s).

       3.   Separate response briefs by State Respondent-Intervenors and Conservation

Group Respondent-Intervenors, and any reply to other motion(s), will be filed not later

than January 29, 2021. Respondent-Intervenors will coordinate to avoid duplication

and redundancy, and will file response briefs of up to 15,000 words each.

       4.    Reply briefs by Petitioners will be filed not later than March 1, 2021, with

limits of up to 15 pages or 6,500 words for each Petitioner group, which may be

combined in a joint reply brief.

       5.   The parties have requested to present oral argument. The Court will

determine whether argument is warranted and advise the parties through subsequent

order of the date and manner of any argument.

       DATED this 26th day of October 2020.
                                        20.



                                         _________________________________
                                         KELLY H. RANKIN
                                         UNITED STATES MAGISTRATE JUDGE




                                                2
